Citation Nr: 0411886	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  91-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
right thigh with a retained foreign body, currently evaluated 
as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  He was wounded in action on Okinawa in April 1945.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO), in which entitlement to service 
connection for a low back disability and entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right thigh were denied.  In September 1991, the Board 
remanded this case for additional development.  In March 
1993, the Board denied entitlement to service connection for 
disc disease or arthritis of the spine and to an increased 
disability rating for right thigh shell fragment wound 
residuals.  The veteran thereafter filed a timely appeal to 
the United States Court of Veterans Appeals, now known as the 
United States Court of Appeals for Veterans Claims (the 
Court).

In September 1994, the Court vacated that portion of the 
Board's March 1993 decision wherein entitlement to service 
connection for disc disease or arthritis of the spine and to 
an increased disability rating for right thigh shell fragment 
wound residuals were denied.  The Court in essence found that 
the Board impermissibly relied on the opinion of a Board 
medical adviser, contravening Austin v. Brown, 6 Vet. 
App. 547 (1994).  The case was remanded to the Board.

In March 1995, the Board requested an opinion from an 
Independent Medical Expert (IME), which was provided in April 
1995.  In August 1995, the Board promulgated a decision in 
which the veteran's claims were denied.  The veteran again 
filed a timely appeal to the Court, which, in March 1997, 
vacated the Board's August 1995 decision and remanded the 
case to the Board, finding, essentially, that the Board had 
not considered pertinent VA medical records, and in 
particular had not considered examinations conducted in 
September 1994 and March 1995, and outpatient records dated 
from January 1994.  See Suttman v. Brown, 5 Vet. App. 127 
(1993); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In February 1998, the Board remanded this case for additional 
evidentiary development.  After compliance with this remand, 
the RO issued a Supplemental Statement of the Case (SSOC) to 
the veteran and his representative in May 2001 that notified 
them of the continued denial of the requested benefits.  In 
June 2002, the Board again denied entitlement to service 
connection for a low back disability and to an increased 
disability rating for right thigh shell fragment wound 
residuals.  The veteran thereafter timely appealed to the 
Court which, by means of an Order issued in September 2003, 
vacated the Board's June 2002 decision and remanded the case 
to the Board for further action.

Representation

Correspondence received in September 2001 indicated that the 
Veterans of Foreign Wars of the United States was no longer 
representing the veteran in view of his expressed intention 
to hire a private attorney.  In October 2001, the veteran 
submitted correspondence in which he stated that he was 
representing himself.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case is necessary.

Reasons for remand

The Court's Order of September 2003 notes that, during the 
pendency of the veteran's claims, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, the VCAA 
redefines the obligations of VA with respect to its duty to 
notify and assist the veteran in the development of his 
claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.

With regard to the instant claim, the Court noted that the 
Board, in its June 2002 decision, failed to discuss the 
requirement that VA, in providing notice to the veteran of 
the information and evidence necessary to substantiate his 
claims, must indicate which portion of any such information 
or evidence is to be provided by which party.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  According to the 
Court, the Board also failed to discuss whether any document 
in the record, including the statement of the case (SOC) and 
the supplemental statements of the case (SSOC) satisfied that 
requirement.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus if, as in here, the 
record has a procedural defect with respect to the notice 
requirement under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must now remand the case 
to the agency of original jurisdiction (the RO) because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d. 1334 (Fed. Cir. 
2003), the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify as misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
to cure a procedural defect, the agency of original 
jurisdiction should take this opportunity to inform the 
veteran that, notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA, along with the appropriate time 
limits for him to submit any additional 
evidence.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claims.  If the 
decision remains unsatisfactory to the 
veteran, VBA should issue an SSOC.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




